Title: Committee’s Proposed Article on Religion, [27–28 May 1776]
From: Mason, George,Madison, James
To: 


    Editorial Note
    When the committee laid its amended draft of George Mason’s proposed Declaration of Rights before the Convention on 27 May, that body ordered it “to be committed to a committee of the whole Convention” and “Resolved, that this Convention will on Wednesday next [29 May], resolve itself into a committee on the said declaration; and that, in the mean time, the same be printed, for the perusal of the members” (Proceedings of the Convention, May 1776, p. 25). Judging from the size of the type used and certain characteristics of the type face, the printer of this broadside was Alexander Purdie of Williamsburg, publisher of a Virginia Gazette, but he did not reproduce this proposed Declaration of Rights in his paper. On the other hand, Dixon and Hunter printed it in their Virginia Gazette on 1 June 1776. The preamble of the Declaration, as it was furnished to the members of the Convention, reads, “A Declarationof Rightsmade by the representatives of the good people of Virginia, assembled in full and free Convention; which rights do pertain to us, and our posterity, as the basis and foundation of government.” Omitting this preamble, Dixon and Hunter merely prefaced their copy of the Declaration in the Virginia Gazette of 1 June with these words, “A Declaration of Rightsreported from the committee who were appointed to draw them up, now under consideration of the Convention.” On the other hand, the Pennsylvania Gazette of 12 June 1776 reproduced the preamble as it was reported by the committee to the Convention.
     
    [27–28 May 1776]
    18. That religion, or the duty which we owe to our Creator, and the manner of discharging it, can be directed only by reason and conviction, not by force or violence; and therefore, that all men should enjoy the fullest toleration in the exercise of religion, according to the dictates of conscience, unpunished and unrestrained by the magistrate unless, under colour of religion, any man disturb the peace, the happiness, or safety of society. And that it is the mutual duty of all to practice Christian forbearance, love and charity, towards each other.
    